 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   DEVON JAMES HYSON,                                  Case No. C18-711-RAJ

10                Plaintiff,                             ORDER OF DISMISSAL
11          v.
12
     VIOLETTE A. STRINGER, et. al.,
13
                  Defendants.
14

15          The Court, having reviewed the Report and Recommendation of the Honorable James
16   P. Donohue, and the balance of the record, does hereby find and ORDER:
17          (1)     The Court adopts the Report and Recommendation.
18          (2)     This action is DISMISSED without prejudice.
19          (3)     The Clerk is directed to send copies of this Order to plaintiff and to the
20   Honorable James P. Donohue.
21          DATED this 29th day of November, 2018.
22

23

24
                                                           A
25                                                         The Honorable Richard A. Jones
                                                           United States District Judge
26


     ORDER OF DISMISSAL
     PAGE - 1
